Quillian, Judge.
Appeal in this case was taken from the defendant’s sentence of 15 years for burglary. It is contended that the *109procedure followed by the trial judge on the sentence hearing was improper.
Submitted May 5, 1976
Decided June 21, 1976.
Carlisle & Newton, John T. Newton, Jr., for appellant.
Ben J. Miller, District Attorney, for appellee.
Under authority of the recent Supreme Court decision in Munsford v. State, 235 Ga. 38, 45 (218 SE2d 792), we are constrained to reverse the sentence and remand with direction that the principles of Munsford be complied with and that sentence be entered in accordance thereto.

Sentence reversed with direction.


Deert, P. J., concurs. Webb, J., concurs specially.